NUMBER 13-18-00068-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

MICHAEL MANN,                                                                  Appellant,

                                             v.

COASTAL PROPERTIES,                                 Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 5
                   of Nueces County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides

       Appellant, Michael Mann, appealed a judgment entered by the County Court at

Law No. 5 of Nueces County, Texas, in cause number 2017CCV-62336-5. Appellant

has filed a motion to dismiss the appeal on grounds that the trial court inadvertently signed

the wrong judgment, the correct judgment has been signed and appellant has prevailed,
and appellant no longer wishes to pursue this appeal. Appellant requests that this Court

dismiss the appeal.

       The Court, having considered the documents on file and appellant’s motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a).   Appellant’s motion to dismiss is granted, and the appeal is hereby

DISMISSED.

       Appellant has filed a motion to waive or refund the filing fee. Appellant states that

the need to appeal and later dismiss the appeal was no fault of his own and was caused

the trial court’s administrative error. The Court’s records reflect the filing fee has not

been paid. The Court has considered the motion and it is the Court’s opinion that the

motion should be granted. Accordingly, we GRANT the motion to waive the filing fee of

$205.00 in this matter. Having dismissed the appeal at appellant's request, no motion

for rehearing will be entertained, and our mandate will issue forthwith.



                                                               GINA M. BENAVIDES,
                                                               Justice


Delivered and filed the
22nd day of March, 2018.




                                             2